Citation Nr: 9930663	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION


The veteran had active military service from January 1969 to 
May 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined, in pertinent part, that new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD had not been 
received.  In August 1997, the veteran submitted a statement 
(along with attached medical evidence) in which he requested 
reconsideration of the January 1997 rating decision regarding 
PTSD.  The Board accepts the veteran's August 1997 statement 
as a timely filed notice of disagreement with the January 
1997 rating decision.  Thereafter, by a March 1998 rating 
decision, the RO, in essence, reopened the veteran's claim 
seeking service connection for PTSD but denied the issue on 
the merits.  In June 1998, the RO furnished the veteran with 
a statement of the case.  His substantive appeal was received 
at the agency in the following month.  

Accordingly, the Board notes that, while the RO has defined 
the issue as one of entitlement to service connection for 
PTSD, the issue is more properly characterized as whether new 
and material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD has been received, 
as indicated on the title page of this decision.  

Furthermore, the Board notes that the veteran also filed a 
timely appeal of that portion of the January 1997 rating 
decision which denied service connection for multiple 
disorders (including alleged rash, boils, throat problems, 
numbness in the toes, chest pains, and nausea) claimed as 
residuals of Agent Orange exposure.  Specifically, the RO 
received from the veteran in January 1997 a notice of 
disagreement with the portion of that month's rating decision 
which had denied the Agent Orange claim.  In February 1997, 
the RO furnished the veteran with a statement of the case 
regarding this claim.  In the same month, the agency received 
the veteran's substantive appeal.  Subsequently, however, in 
an August 1997 statement, the veteran specifically expressed 
his desire to withdraw his Agent Orange appeal.  In this 
regard, the Board notes that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Accordingly, the Board need not discuss further the claims 
regarding Agent Orange residuals, as the veteran has 
withdrawn his appeal pertaining to those issues.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by a rating decision in December 1993.  The veteran 
was notified by the RO of the denial by letter in January 
1994 but did not initiate an appeal of that determination.  

2.  Evidence added to the record since the December 1993 
rating decision which denied the veteran's claim for service 
connection for PTSD is not cumulative or redundant, is 
relevant and probative, and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

3.  The veteran has presented a plausible claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1993); 38 C.F.R. § 3.104 
(1999).  

2.  Evidence submitted since the December 1993 decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A well-grounded claim of service connection for PTSD has 
been presented.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

A careful review of the veteran's service medical records 
indicates that they are essentially negative for any 
complaints pertaining to PTSD.  (At a November 1970 
examination, the veteran reported having experienced nervous 
symptoms.)  In addition, service medical records are negative 
for treatment for any injuries or wounds resulting from being 
beaten while in Vietnam.  On separation examination in May 
1972, the veteran's psychiatric evaluation was normal.

The veteran's DD Form 214 indicates that his military 
occupational specialty was as a preventive medicine 
specialist, and the civilian counterpart to this occupation 
was identified as a sanitary inspector.  His AF Form 7, 
Airman Military Record, revealed service in Vietnam from 
April 1971 to August 1971.  The veteran was assigned as a 
preventive medicine service specialist with the 377th 
Dispensary, at Tan Son Nhut Air Force Base in the Republic of 
Vietnam.  Additional available service personnel records are 
negative for any indication that the veteran ever received 
any disciplinary action as a result of being involved in any 
altercation in Vietnam.

In July 1993, the RO received the veteran's original claim 
seeking service connection for PTSD.  In October 1993, he 
submitted a statement reporting that he had been attacked by 
Vietnamese civilians in April 1971.  He stated he was hit and 
stoned and then detained by Vietnamese Police in a jail, 
until later released to his unit.  The veteran also reported 
seeing many wounded soldiers and casualties on the flight 
line while he did his job as a health inspector at the Air 
Force Base.  The veteran also stated that in February 1972, 
while stationed at Pope Air Force Base in North Carolina, he 
witnessed a friend getting shot by a civilian, and he was 
also shot at by the same person.  In a November 1993 
statement, the veteran explained that he was unable to 
provide any identifying information concerning the individual 
who was shot.

Additionally, the veteran underwent a VA examination in 
October 1993, at which time he acknowledged that he was not 
in combat and was never shot at by the enemy.  He noted that 
his military duties consisted of spraying insecticide on 
aircraft to debug them and working with customs.  He 
described his stressor as the previously-discussed incident 
when he was beaten up by Vietnamese civilians.  He also 
stated that he was "roughed . . . up" by Vietnamese police 
but that this episode was broken up by U.S. personnel (at 
which time he was returned to the base).  The examiner 
diagnosed dysthymia and alcohol dependence in remission.

The veteran's claim was denied by the RO in a December 1993 
rating decision which determined that there was no verified 
stressor incident in service and that there was also no 
current diagnosis of PTSD of record.  In January 1994, the RO 
notified the veteran of this denial.  A complete and thorough 
review of the claims folder indicates, however, that the 
veteran did not submit a timely appeal.  

The veteran's current claim to reopen was received at the RO 
in October 1996.  Amongst other records subsequently 
submitted was a VA psychiatric assessment, dated in October 
1996 which noted a provisional diagnosis of depression and 
anxiety.  Following a mental status evaluation, the 
impression to rule out PTSD with depression was given.  

In November 1996, the veteran underwent a full VA psychiatric 
evaluation.  Following the evaluation, Axis I diagnoses of 
PTSD; major depressive disorder with possible psychotic 
features; and rule out psychosis (not otherwise specified) 
were provided.  The psychological report noted that although 
the veteran's military history interview indicated minimal 
exposure to traumatic stressors, his score on CAPS and the 
Mississippi Scale were suggestive of PTSD symptomatology.  
Consequently, the clinical psychologist concluded that the 
veteran appeared to meet the criteria for a diagnosis of 
PTSD.  The social work summary noted that the veteran's 
duties in Vietnam were fumigating planes and checking the 
shot records of departing soldiers.  His reported stressors 
were seeing wounded soldiers departing, seeing dead soldiers 
in body bags ready to be loaded onto planes, being attacked 
by Vietnamese civilians, and being arrested by Vietnamese 
police.  Subsequent VA outpatient treatment records and 
records from the Vet Center continued the diagnosis of PTSD 
made at the November 1996 examination.

Additionally, in September 1997, the veteran underwent a VA 
PTSD examination.  On this examination, the veteran reported 
having been attacked by Vietnamese civilians, feeling his 
life was in danger, and being an ambulance driver who hauled 
casualties in Vietnam.  Currently, the veteran reported 
having flashbacks whenever he sees a package of meat (because 
it reminds him of wounded soldiers he picked up in the 
ambulance).  He also reported that the smell of burning meat 
reminds him of the smell of burning flesh.  Following a 
review of the veteran's claims folder and medical records as 
well as an interview with the veteran, the examiner diagnosed 
PTSD and a history of major depression.  

Also in September 1997, the veteran submitted another 
statement of reported stressors.  In this document, the 
veteran claimed that his military job required him to inspect 
and spray cargo planes and also to travel "all over 
Vietnam" to pick up dead and wounded personnel.  He reported 
counting and loading dead soldiers onto planes and recalling 
the smell of dead bodies today.  He also claimed to have 
witnessed the bodies of friends on the way home (although he 
identified no one by name) and cared for many severely burned 
and wounded soldiers.  The veteran also reported going on a 
mission from Saigon to Long Binh and being issued M-16s and 
seeing Vietnamese soldiers on both sides of the road.  The 
veteran also stated that he was attacked with clubs, bricks, 
and bottles, while on his way back from Saigon; that shots 
were fired; and that he was put in jail in Saigon city.  

Received at the RO in October 1997 was a lay statement from a 
witness who reported having been with the veteran in July 
1971 when the veteran got into an argument with some 
Vietnamese.  The witness stated that these Vietnamese 
attacked the veteran with stones (by throwing them at the 
veteran's face, head, and anywhere on the body they could 
hit) and that the veteran was taken afterwards to jail at 
gunpoint by the Vietnamese police.

Received in February 1998 was a report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
concerning the veteran's reported stressors.  The report 
noted that the U.S. Air Force Office of Special 
Investigations was unable to document the incident concerning 
the veteran being attacked while on tour in Vietnam but that 
information concerning his involvement in such a incident 
should be maintained in his Official Military Performance 
File (OMPF).  The report also explained that there were 
attacks upon Tan Son Nhut Air Force Base during the veteran's 
service tour (although, the Board notes that the veteran had 
not previously claimed to have witnessed any of these 
attacks).  Furthermore, the report included a historical 
record of the 377th Air Force Dispensary from July 1970 to 
July 1971.  The unit mission was to act as a medical 
treatment facility primarily intended to provide out-patient 
services for non-hospital type ambulatory purposes.  It was 
also noted that the unit provided certain non-therapeutic 
services or functions related to the health of the personnel 
served, such as physical examinations, immunizations, medical 
administration, and other preventative medical and sanitary 
measures necessary to support a primary military mission.  It 
was also noted that there was a subordinate unit, the 21st 
Aeromedical Staging Unit, whose primary mission was to 
provide medical care for patients being staged through the 
facility to designated hospital destinations.

In September 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a VA hearing officer at the RO.  The veteran testified 
that he had met his companion (the witness who provided the 
statement received at the RO in October 1997) in Saigon and 
that they were returning from downtown when they got in an 
argument.  The veteran claimed he was beaten with rocks, 
bars, and bricks and was unable to defend himself.  He said 
that the Vietnamese police came and handcuffed him and 
carried him away.  The veteran was unable to remember the 
name of the first sergeant who got him out of jail.  He was 
also unable to remember whether he had received any formal 
punishment from the unit commander.  Furthermore, the veteran 
stated that he did not seek any medical treatment for the 
injuries he sustained as he was afraid it might delay his 
departure from the country.  The veteran also claimed that 
the assault incident was one of the two stressors that cause 
him the most trouble and that the other reported stressor was 
having witnessed bodies being placed on planes to be sent 
home and feeling guilty about being a survivor.  

A complete transcript of the testimony is of record.  At this 
hearing, the veteran also submitted a September 1998 report 
from the Vet Center which reflected a continued diagnosis of 
PTSD.  

II.  Analysis

A.  New And Material Evidence

Under applicable legal criteria, the December 1993 rating 
decision, which denied the veteran's claim for service 
connection for PTSD, was final.  Specifically, the record 
reflects that in January 1994 the veteran received notice of 
the rating decision as well as his appellate rights but 
failed to file an appeal within one year of notification.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1993); 38 C.F.R. § 3.104 (1999).  In order to reopen 
his claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1993 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has 
previously held that the Secretary of Veterans Affairs, and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. 1356, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the veteran's claim of service connection 
for PTSD, is that which has been submitted since the RO 
entered its decision on this matter in December 1993, in 
light of the standard of 38 C.F.R. § 3.156, as discussed in 
Hodge and its progeny.

In this regard, the Board notes that the RO noted in the 
December 1993 rating decision that there was no medical 
evidence of a diagnosis of PTSD, nor was there any 
independent verification of any of the veteran's claimed 
stressors.  According to the evidence which has been received 
since the December 1993 final rating action, the report of 
the November 1996 VA examination provided a diagnosis of 
PTSD.  The evidentiary record also contains numerous 
subsequent medical reports, including VA outpatient treatment 
records, records from the Vet Center, and another examination 
dated in September 1997, all of which confirm the current 
diagnosis of PTSD.  Such evidence was not of record in 
December 1993.

Also introduced into the record since the December 1993 
rating action was the lay statement in October 1997.  
According to this document, the witness claimed to have seen 
the veteran being assaulted by Vietnamese civilians in July 
1971.  This statement does offer some independent 
corroboration of at least one of the veteran's claimed 
stressors.  There was no such evidence of record at the time 
of the last final rating decision in December 1993.

Accordingly, the Board finds that this lay statement, in 
combination with the new medical evidence of record, meets 
the regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  The Board concludes, therefore, that, since the 
December 1993 final rating action which denied service 
connection for PTSD, new and material evidence has been 
received.  Consequently, the claim for service connection for 
PTSD is reopened.  This reopening resolves the first question 
in the test presented by Elkins and Winters, namely whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156.  The next question for the Board to resolve, after 
the claim has been reopened, is whether based upon all the 
evidence of record the claim is well-grounded.

B.  Well-Groundedness

Turning now to the question of the well-groundedness of the 
veteran's claim, the Board finds that the veteran's claim 
seeking service connection for PTSD is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Also, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, 5 Vet. App. 19.  Furthermore, the 
veteran has also submitted a lay statement into the record 
which tends to corroborate one of the veteran's claimed 
stressors.  There has also been medical evidence of a 
diagnosis of PTSD since the November 1996 VA examination of 
the veteran and this diagnosis is apparently attributed to 
some of the alleged stressor incidents.

Accordingly, the Board finds that the appellant's claim is 
plausible, as there is evidence of a stressor incident or 
incidents in service (the veteran's contentions), evidence of 
a current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the claimed 
stressor(s) experienced in service (VA medical records).  See 
Caluza, 7 Vet. App. 498.


ORDER

To the extent the Board has determined that new and material 
evidence has been received sufficient to reopen the veteran's 
claim for service connection for PTSD, the appeal is granted.

To the extent the Board has determined that the claim of 
entitlement to service connection for PTSD is well grounded, 
the appeal is granted.


REMAND

In view of the above determination that the veteran's claim 
seeking entitlement to service connection for PTSD is 
reopened and well-grounded, it must now be further developed.  
The RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

In this regard, as noted above, the Board has found the 
veteran's claim well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  However, the establishment of a 
plausible claim does not dispose of the issue in this case.  
The Board must review the claim on its merits and account for 
the evidence which it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by § 3.304(f) to warrant a 
grant of service connection for PTSD: (1) a current, clear 
medical diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, at 138.  The Court further held that, if the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  Id. at 142.  The Court 
also held that, in order to permit judicial review of a 
denial of service connection for PTSD by the Board, the Board 
must generally make specific findings of fact as to whether 
the veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressors were related to such combat.  
Id. at 145.

Regarding whether the veteran was engaged in combat, the 
Board notes that the veteran has acknowledged on multiple 
occasions that he was not in combat, that he was never fired 
upon by the enemy, and he never fired upon the enemy.  
Accordingly, the Board finds that the veteran did not engage 
in combat and as his reported stressors are not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressors, and the Board must 
determine whether service records or other independent 
credible evidence corroborates the alleged stressors.  See 
Dizolgio, 9 Vet. App. 163.

Turning now to the veteran's reported stressors, the Board 
notes that there are a number of inconsistencies in the 
veteran's reported stressors and that the evidence which made 
the claim well-grounded must also be considered in 
conjunction with other evidence of record, which does not 
support the reported history of stressors.

For example, the Board notes that, with regard to one of the 
veteran's reported stressors of being attacked by Vietnamese 
civilians, the lay statement tended to corroborate this 
history and make the claim well-grounded.  However, the Board 
also notes that the veteran's service medical records are 
entirely negative for any evidence that he sustained any 
injuries from being attacked by civilians while in Vietnam.  
Given the reported history of the veteran having been 
violently stoned during this attack, one would expect some 
resulting injuries to have been reported.  (The veteran 
testified that he was beaten by rocks, bars, and bricks, and 
was unable to defend himself.)  Likewise, service personnel 
records are negative for any indication that the veteran 
received any disciplinary action for being involved in any 
such altercation.  Given the veteran's contentions that he 
was taken to jail by Vietnamese police and only later 
released to his unit, one would expect some record of an 
arrest.  The Board also notes that the veteran originally, in 
his October 1993 statement, reported that this attack 
occurred in April 1971, which would have been when he first 
arrived in Vietnam.  However, the lay witness reported that 
he witnessed this attack occur in July 1971, which does not 
match the date originally reported and would be shortly 
before the veteran departed Vietnam.  (In this regard, the 
Board notes that the veteran subsequently testified that he 
was afraid this incident would delay his departure from 
country, which was the reason that he did not seek treatment, 
and which tends to indicate that the incident occurred 
shortly before the veteran's departure from Vietnam.)  

The Board also notes that the veteran's reported stressors 
have changed over time.  For example, in 1993, the veteran 
claimed that he witnessed a friend get shot by a civilian in 
1972 at Pope Air Force Base in North Carolina.  However, 
after failing to identify any of the involved individuals and 
failing to give any more specific information concerning the 
incident, the veteran subsequently has made no contentions 
concerning this alleged incident.  Furthermore, although he 
had never previously reported being an ambulance driver, 
beginning with his September 1997 VA examination, he reported 
being an ambulance driver who drove "all over Vietnam" to 
pick up casualties.  At that time, the veteran claimed to 
have picked up many friends (whom he could not identify) and 
to have treated many severely burned and wounded.  In this 
regard, the Board notes that the veteran's Air Force 
personnel records indicate that he was assigned to the 377th 
Dispensary as a preventative medicine specialist with duties 
equivalent to those of a sanitary inspector.  There is no 
indication in the service personnel records that the veteran 
served as an ambulance driver, nor that he was a medical care 
giver for any wounded.  The report received from USASCRUR 
noted that the 377th had a subordinate unit, the 21st 
Aeromedical Staging Unit, whose mission was to provide 
medical care for patients being staged through the facility.  
However, the veteran's service personnel records are negative 
for any indication that he was ever attached to the 21st 
Aeromedical Staging Unit, or that he performed such duties.

Having preliminarily discussed some of the evidence, the 
Board notes that the VA has a duty to assist a veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999).  Given the discrepancies in the veteran's reported 
stressors, the Board finds that a further effort should be 
made to verify the veteran's claimed stressor incidents.  His 
entire Official Military Performance File (OMPF) should be 
requested in order to corroborate whether he was ever subject 
to any disciplinary action following an altercation in 
Vietnam.  These documents should also be reviewed to 
determine whether the veteran's military duties included 
driving an ambulance or providing care for wounded.  
Information should also be requested about the service of the 
lay witness, whose service personnel records should be 
obtained and reviewed to determine whether he served in 
Vietnam at the same time and in the same location as the 
veteran.

Therefore, the Board finds that this claim must be remanded 
to the RO in order to further attempt to verify the veteran's 
claimed stressor in service.

After the above development has been completed, the RO should 
determine whether the record establishes the existence of any 
alleged stressor in service.  If the RO determines that the 
record does establish any such alleged stressor, the RO 
should specify with particularity what alleged stressor(s) 
is(are) considered verified.  

If the RO determines that an alleged stressor has been 
satisfactorily verified, then, and only then, the case should 
be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor(s) have been accepted 
as established by the record, and the medical examiner(s) 
must be instructed that only those events may be considered 
in determining whether stressor(s) to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In this regard, 
the Board notes that, although there is medical evidence of 
record indicating that the veteran has a diagnosis of PTSD, 
it is unclear what stressor event(s) were relied upon in 
making the diagnosis of PTSD.

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide any information 
in his possession about the present 
whereabouts of Mr. S.W., the individual 
who provided a statement indicating he 
was with the veteran in Vietnam and 
witnessed an attack upon the veteran.

2.  The RO should then contact directly 
Mr. S.W., and ask that he provide further 
information about his service, to include 
his dates of service, dates of service in 
Vietnam, and units of service in Vietnam.  
He should also be asked to provide 
sufficient information to verify such 
service.  The RO should then attempt to 
verify, through official channels, Mr. 
S.W.'s periods of military service.  The 
RO should also request the complete 
service personnel records of Mr. S.W., to 
include his Official Military Performance 
File (OMPF), from the National Personnel 
Records Center (NPRC).  These records 
should be reviewed to ascertain when and 
where Mr. S.W. was assigned in Vietnam 
and whether he served at the same time 
and in the same area as the veteran.

3.  The RO should also request the 
veteran's complete service personnel 
records from the NPRC, to include his 
OMPF.  If for any reason, the OMPF is not 
available, the NPRC should specifically 
so indicate.  These records should be 
reviewed to ascertain where the veteran 
was assigned, what type of work he 
performed while in Vietnam.  They should 
specifically be reviewed to ascertain 
whether the veteran was ever subject to 
any disciplinary action in Vietnam as a 
result of being involved in any type of 
altercation.  They should also be 
reviewed to ascertain whether the veteran 
ever was assigned duties as an ambulance 
driver, or whether he provided medical 
care to burned or wounded soldiers 
awaiting air evacuation, or whether he 
ever worked on planes full of body bags.

4.  Following the above development, the 
RO must then review the entire file, 
including the veteran's previous 
statements and testimony of his 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand.  The RO 
must then make a specific determination, 
based upon the complete record, as to 
whether the veteran did experience any 
claimed stressor(s) in service and 
determine whether the evidence is 
sufficient to establish the occurrence of 
any stressor(s).  If the RO determines 
that the record does establish any such 
alleged stressor, the RO should specify 
with particularity precisely what alleged 
stressor is considered verified.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressors for the record, 
undertake any further warranted 
development of the medical record, and 
then schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed by the RO may 
be relied upon.  Further, it is necessary 
that, in formulating the diagnosis, the 
examiner adhere to the diagnostic 
criteria set forth in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, both 
3rd (revised) and 4th editions (DSM-III-R 
and DSM-IV), applying that version which 
is more favorable to the veteran.  The 
claims folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder.  All 
necessary special studies or tests should 
be accomplished.

6.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and 3.655.

7.  Upon completion of all the 
development of the record requested by 
the Board, and any other development 
deemed appropriate by the RO, the RO 
should again consider the veteran's 
claim.  If the action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 (West 1991).

The veteran and his representative, if any, should be given 
the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedures.

The purpose of the REMAND is to further develop the record 
and to ensure due process.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case. No action is required of 
the veteran until he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals


 

